 



Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is effective as of the 1st day of January, 2008, by and between,
Metalline Mining Company, a Nevada corporation (the “Employer” or “Company”) and
Robert Devers (the “Executive”). In consideration of the mutual covenants
contained in this Agreement, the Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer upon the terms and conditions
hereinafter set forth.

ARTICLE 1
TERM OF EMPLOYMENT

1.1 Initial Term. The initial term of employment hereunder shall commence as of
the effective day first written above (“Commencement Date”) and shall continue
for a period of one year from that date.

1.2 Renewal; Non- Renewal Benefits to Executive. At the end of the initial term
of this Agreement, and on each anniversary thereafter, the term of Executive’s
employment shall be automatically extended one additional year unless, at least
90 days prior to such anniversary, the Executive shall have delivered to the
Employer written notice that the term of the Executive’s employment hereunder
will not be extended. The Employer’s shall have the right to provide such
non-renewal notice to Executive, on the same terms and conditions.

ARTICLE 2
DUTIES OF THE EXECUTIVE

2.1 Duties. The Executive shall be employed with the title of

Chief Financial Officer with responsibilities and authorities as are customarily
performed by such officer including, but not limited to those duties as may from
time to time be assigned to Executive by the President or Board of Directors of
Employer. Executive’s responsibilities and authorities for operating policies
and procedures, are subject to the general direction and control of the Board of
Directors of the Company.

2.2 Extent of Duties. Executive shall devote all of his working time, efforts,
attention and energies to the business of the Employer.

ARTICLE 3
COMPENSATION OF THE EXECUTIVE

3.1 Salary. As compensation for services rendered under this Agreement, the
Executive will receive a salary of $165,000 per year, which shall be his base
compensation. Executive’s salary is payable in accordance with Employer’s normal
business practices.

Page 1 of 8





1



--------------------------------------------------------------------------------



 



3.2 Benefits. Executive shall be entitled to vacation and holidays as
customarily extended to executive employees, which shall be a minimum of
25 days. Executive shall be entitled to participate in all of Employer’s
employee benefit plans and employee benefits, including any retirement, pension,
profit-sharing, stock option, insurance, hospital or other plans and benefits
which now may be in effect or which may hereafter be adopted, it being
understood that Executive shall have the same rights and privileges to
participate in such plans and benefits as any other executive employee during
the term of this Agreement. Participation in any benefit plans shall be in
addition to the compensation otherwise provided for in this Agreement.

3.3 Expenses. Executive shall be entitled to prompt reimbursement for all
reasonable expenses incurred by Executive in the performance of his duties
hereunder.

ARTICLE 4
NON-COMPETITION; CONFIDENTIALITY

4.1 During the term of this Agreement, the Executive will offer to the Employer
any investment or other opportunity generally in the business in which the
Company operates, of which he may become aware. If after 30 days the Board of
Directors of the Employer refuses the opportunity to participate in the
investment or venture, the Executive may do so as permitted by Section 4.2
hereof and otherwise only if Executive obtains a consent to do so from a
majority of the directors.

4.2 The Executive may make passive investments in companies involved in
industries in which the Company operates, provided any such investment does not
exceed a 5% equity interest, unless Executive obtains a consent to acquire an
equity interest exceeding 5% by a vote of a majority of the directors.

4.3 Except as provided in Sections 4.1 and 4.2 hereof, the Executive may not
participate in any business or other areas of business in which the Company is
engaged during the term of this Agreement except through and on behalf of the
Company.

4.4 During the term of this Agreement, the Executive shall not own, manage,
operate, control, be employed by, participate in, or be connected in any manner
with the ownership, management, operation or control of any business which is
engaged in the type of business conducted by the Employer at the time this
Agreement terminates. In the event of the Executive’s actual or threatened
breach of this paragraph, the Employer shall be entitled to a preliminary
restraining order and injunction restraining the Executive from violating its
provisions. Nothing in this Agreement shall be construed to prohibit the
Employer from pursuing any other available remedies for such breach or
threatened breach, including the recovery of damages from the Executive.

Page 2 of 8





2



--------------------------------------------------------------------------------



 



4.5 a. The Executive recognizes and acknowledges that the information, business,
list of the Employer’s customers and any other trade secret or other secret or
confidential information relating to Employer’s business as they may exist from
time to time are valuable, special and unique assets of Employer’s business.
Therefore, Executive agrees as follows:

(1) That Executive will hold in strictest confidence and not disclose,
reproduce, publish or use in any manner, whether during or subsequent to this
employment, without the express authorization of the Board of Directors of the
Employer, any information, business, customer lists, or any other secret or
confidential matter relating to any aspect of the Employer’s business, except as
such disclosure or use may be required in connection with Executive’s work for
the Employer.

(2) That upon request or at the time of leaving the employ of the Employer the
Executive will deliver to the Employer, and not keep or deliver to anyone else,
any and all notes, memoranda, documents and, in general, any and all material
relating to the Employer’s business.

(3) That the Board of Directors of Employer may from time to time reasonably
designate other subject matters requiring confidentiality and secrecy which
shall be deemed to be covered by the terms of this Agreement.

b. In the event of a breach or threatened breach by the Executive of the
provisions of this paragraph 4.5, the Employer shall be entitled to an
injunction (i) restraining the Executive from disclosing, in whole or in part,
any information as described above or from rendering any services to any person,
firm, corporation, association or other entity to whom such information, in
whole or in part, has been disclosed or is threatened to be disclosed; and/or
(ii) requiring that Executive deliver to Employer all information, documents,
notes, memoranda and any and all other material as described above upon
Executive’s leave of the employ of the Employer. Nothing herein shall be
construed as prohibiting the Employer from pursuing other remedies available to
the Employer for such breach or threatened breach, including the recovery of
damages from the Executive.

ARTICLE 5
TERMINATION OF EMPLOYMENT

5.1 Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances:

1. By Executive. Upon the occurrence of any of the following events, this
Agreement may be terminated by the Executive by written notice to Employer:

Page 3 of 8





3



--------------------------------------------------------------------------------



 



(1) if Employer makes a general assignment for the benefit of creditors, files a
voluntary bankruptcy petition, files a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law, or there shall have been filed any petition or
application for the involuntary bankruptcy of Employer, or other similar
proceeding, in which an order for relief is entered or which remains undismissed
for a period of thirty days or more, or Employer seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of Employer
or any material part of its assets;

(2) the sale by Employer of substantially all of its assets;

(3) a decision by Employer to terminate its business and liquidate its assets.

2. Death. This Agreement shall terminate upon the death of Executive.

3. Disability. The Employer may terminate this Agreement upon the permanent
disability of the Executive. Executive shall be considered disabled (whether
permanent or temporary) if: (i) he is disabled as defined in a disability
insurance policy purchased by or for the benefit of the Executive; or (ii) if no
such policy is in effect, he is incapacitated to such an extent that he is
unable to perform substantially all of his duties for Employer that he performed
prior to such incapacitation.

4. Cause. The Employer may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Employer shall have “Cause” to
terminate the Executive’s employment hereunder upon the following: (i) the
continued failure by the Executive substantially to perform his duties hereunder
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), after demand for substantial performance is
delivered by the Employer and Executive fails to substantially perform in the
30 days following receipt of Employer’s demand; or (ii) misconduct by the
Executive which is materially injurious to the Employer, monetarily or
otherwise; or (iii) the willful violation by the Executive of the provisions of
this Agreement. For purposes of this Section, no act, or failure to act, on the
part of the Executive shall be considered “willful” unless done, or omitted to
be done, not in good faith and without reasonable belief by him that his action
or omission was in the best interest of the Employer.

5.2 Notice of Termination. Any termination of the Executive’s employment by the
Employer or by the Executive (other than termination pursuant to subsection
5.1.2 above) shall be communicated by written Notice of Termination to the other
party.

Page 4 of 8





4



--------------------------------------------------------------------------------



 



5.3 Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated for Cause, the date on which a Notice of
Termination is received by the Executive; and (iii) if the Executive’s
employment is terminated for any other reason stated above, the date specified
in a Notice of Termination by Employer or Executive, which date shall be no less
than 30 days following the date on which Notice of Termination is given.

5.4 Compensation Upon Termination.

1. Following the termination of this Agreement pursuant to Sections 5.1.1, the
Executive shall be entitled to compensation only through the Date of
Termination.

2. Following the termination of this Agreement pursuant to Section 5.1.2,
Employer shall pay to Executive’s estate the compensation which would otherwise
be payable to Executive to the end of the month in which his death occurs. This
payment shall be in addition to life insurance benefits, if any, paid to
Executive’s estate under policies for which the Employer pays all premiums and
Executive’s estate is the beneficiary.

3. In the event of permanent disability of the Executive as described in
Section 5.1.3, if Employer elects to terminate this Agreement, Executive shall
be entitled to receive compensation and benefits through the Date of
Termination; any such payment, however, shall be reduced by disability insurance
benefits, if any, paid to Executive under policies (other than group policies)
for which Employer pays all premiums and Executive is the beneficiary.

4. If Executive is terminated by Employer for any reason other than Death,
Disability or Cause as set forth in this Article 5, then Executive is entitled
to a severance payment equal to twelve months salary under this Agreement.

5. If Employer has a Change in Control and this Agreement is not renewed for the
calendar year following the calendar year in which the Change in Control occurs,
then Executive is entitled to a severance payment equal to twelve months salary
following the expiration of this Agreement. For purposes of this Section 5.4(5),
“Change in Control” means the occurrence of any of the following:



  (i)  
the acquisition, by whatever means, by a person (or two or more persons who in
such acquisition have acted jointly or in concert or intend to exercise jointly
or in concert any voting rights attaching to the securities acquired), directly
or indirectly, of the beneficial ownership of such number of voting securities
or rights to voting securities of the Company, which together with such person’s
then owned voting securities and rights to voting securities, if any, represent
(assuming the full exercise of such rights to voting securities) more than 30%
of the combined voting power of the Company’s then outstanding voting securities
and such person’s previously owned rights to voting securities; or

Page 5 of 8





5



--------------------------------------------------------------------------------



 



  (ii)  
the amalgamation, consolidation or merger of the Company with any other
corporation pursuant to which the shareholders of the Company immediately prior
to such transaction do not own voting securities of the successor or continuing
corporation which would entitle them to cast more than 30% of the votes
attaching to shares in the capital of the successor or continuing corporation
which might be cast to elect directors of that corporation;



  (iii)  
the sale, lease or transfer by the Company of all or substantially all of the
assets of the Company to any Person other than a Related Corporation; or



  (iv)  
approval by the shareholders of the Company of the liquidation, dissolution or
winding-up of the Company; or



  (v)  
the election at a meeting of the Company’s shareholders, as directors of the
Company, of a number of persons, who were not included in the slate for election
as directors proposed to the Company’s shareholders by the Company’s prior Board
of Directors, and who would represent a majority of the Board of Directors, or
the appointment as directors of the Company, of a number of persons which would
represent a majority of the Board of Directors, nominated by any holder of
voting shares of the Company or by any group of holders of voting shares of the
Company acting jointly or in concert and not approved by the Company’s prior
Board of Directors.

5.5 Remedies. Any termination of this Agreement shall not prejudice any other
remedy to which the Employer or Executive may be entitled, either at law,
equity, or under this Agreement.

ARTICLE 6
INDEMNIFICATION

To the fullest extent permitted by applicable law, Employer agrees to indemnify,
defend and hold Executive harmless from any and all claims, actions, costs,
expenses, damages and liabilities, including, without limitation, reasonable
attorneys’ fees, hereafter or heretofore arising out of or in connection with
activities of Employer or its employees, including Executive, or other agents in
connection with and within the scope of this Agreement or by reason of the fact
that he is or was a director or officer of Employer or any affiliate of
Employer. To the fullest extent permitted by applicable law, Employer shall
advance to Executive expenses of defending any such action, claim or proceeding.
However, Employer shall not indemnify Executive or defend Executive against, or
hold him harmless from any claims, damages, expenses or liabilities, including
attorneys’ fees, resulting from the gross negligence or willful misconduct of
Executive. The duty to indemnify shall survive the expiration or early
termination of this Agreement as to any claims based on facts or conditions
which occurred or are alleged to have occurred prior to expiration or
termination.

Page 6 of 8





6



--------------------------------------------------------------------------------



 



ARTICLE 7
GENERAL PROVISIONS

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

7.2 Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in the City and
County of Denver, Colorado in accordance with the rules then existing of the
American Arbitration Association and judgment upon the award may be entered in
any court having jurisdiction thereof.

7.3 Entire Agreement. This Agreement supersedes any and all other Agreements,
whether oral or in writing, between the parties with respect to the employment
of the Executive by the Employer. Each party to this Agreement acknowledges that
no representations, inducements, promises, or agreements, orally or otherwise,
have been made by either party, or anyone acting on behalf of any party, that
are not embodied in this Agreement, and that no agreement, statement, or promise
not contained in this Agreement shall be valid or binding.

7.4 Successors and Assigns. This Agreement, all terms and conditions hereunder,
and all remedies arising herefrom, shall inure to the benefit of and be binding
upon Employer, any successor in interest to all or substantially all of the
business and/or assets of Employer, and the heirs, administrators, successors
and assigns of Executive. Except as provided in the preceding sentence, the
rights and obligations of the parties hereto may not be assigned or transferred
by either party without the prior written consent of the other party.

7.5 Notices. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:

         
Executive:
  Robert Devers
2220 E. Weatherstone
Highlands Ranch, CO 80126

 
Employer:
  Metalline Mining Company
Attn: Wesley Pomeroy, Compensation Committee Chairman
6065 South Quebec Street, Suite 200
Centennial, CO 80111-4532

 
With a copy to:
  Theresa M. Mehringer
Burns, Figa & Will, P.C.
6400 South Fiddlers Green Circle, Suite 1000
Greenwood Village, CO 80111

Page 7 of 8





7



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7.6 Severability. If any provision of this Agreement is prohibited by or is
unlawful or unenforceable under any applicable law of any jurisdiction as to
such jurisdiction, such provision shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof.

7.7 Section Headings. The section headings used in this Agreement are for
convenience only and shall not affect the construction of any terms of this
Agreement.

7.8 Survival of Obligations. Termination of this Agreement for any reason shall
not relieve Employer or Executive of any obligation accruing or arising prior to
such termination.

7.9 Amendments. This Agreement may be amended only by written agreement of both
Employer and Executive.

7.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute only one legal instrument. This Agreement shall
become effective when copies hereof, when taken together, shall bear the
signatures of both parties hereto. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.

7.11 Fees and Costs. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys fees, costs and necessary disbursements in addition to
any other relief to which that party may be entitled.

IN WITNESS WHEREOF, Employer and Executive enter into this Executive Employment
Agreement effective as of the date first set forth above.

              Metalline Mining Company — “EMPLOYER”
 
       
 
  By    
 
            Wesley Pomeroy, Compensation Committee Chairman
 
            Robert Devers — “EXECUTIVE”
 
       
 
  Signed    
 
       
 
      Robert Devers, Individually
 
       
 
       
 
       

Page 8 of 8





8